UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 30, 2007 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number: 001-12671 The Hartcourt Companies, Inc. (Exact name of registrant as specified in its charter) Utah 87-0400541 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Room 1405, China Enterprise Tower Complex, No. 2, Hua Shan Road, Shanghai, China 200040 (Address of principal executive offices) (Zip Code) (011) (86 21) 62723088 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesoNo x The number of shares of common stock outstanding as of the latest practicable date, January [11], 2008, was 205,465,117. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION 3 Item1. Financial Statements 3 Unaudited Consolidated Balance Sheet - November 30, 2007 and May 31, 2007 3-4 Unaudited Consolidated Statements of Operations - Three-month and six-month periods ended November 30, 2007 and November 30, 2006 5-6 Unaudited Consolidated Statements of Cash Flows - Six-month periods ended November 30, 2007 and November 30, 2006 7-8 Notes to Unaudited Consolidated Financial Statements 9-26 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 34 PART II: OTHER INFORMATION 34 Item1 Legal Proceedings 34 Item 1A Risk Factors Affecting Future Results 35 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3 Defaults Upon Senior Securities 35 Item4 Submission of Matters to a Vote of Security Holders 35 Item5 Other Information 35 Item6. Exhibits 35 Signatures 36 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS November 30, 2007 May 31, 2007 Unaudited Audited ASSETS Cash and cash equivalents $ 1,819 $ 20,611 Prepaid expenses and other assets 44,982 41,549 TOTAL CURRENT ASSETS 46,801 62,160 PROPERTY & EQUIPMENT - NET 28,292 26,423 OTHER RECEIVABLE 334,693 675,969 GOODWILL - 651,082 　 　 TOTAL ASSETS $ 409,786 $ 1,415,634 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 412,101 $ 510,203 Accrued expenses and other current liabilities 705,214 572,792 Due to directors 124,769 136,452 　 TOTAL CURRENT LIABILITIES 1,242,084 1,219,447 3 SHAREHOLDERS' EQUITY Preferred Stock: Original preferred stock, $0.01 par value, 1,000 shares authorized, issued and cancelled Class A preferred stock, 10,000,000 shares authorized, none issued and outstanding $ - $ - Common stock: $0.001 par value, 424,999,000 authorized November 30, 2007: 207,513,845 issued205,465,117 outstanding May 31, 2007: 207,130,725 issued 205,081,997 outstanding 205,465 205,082 Additional paid in capital 71,709,746 71,570,246 Treasury stock, at cost, 48,728 shares (48,728 ) (48,728 ) Other comprehensive loss (25,678 ) (34,598 ) Accumulated deficit (72,673,103 ) (71,495,815 ) TOTAL SHAREHOLDERS' EQUITY (DEFICIT) (832,298 ) 196,187 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ 409,786 $ 1,415,634 The accompanying notes form an integral part of these unaudited consolidated financial statements. 4 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the three month periods ended November 30 2007 2006 　 Net revenue $ - $ - Operating expenses: General and administrative expenses 230,582 388,371 Depreciation and amortization 3,413 713 Impairment of goodwill 666,471 Total operating expenses 900,466 389,084 Loss from continuing operations before other income (expenses) (900,466 ) (389,084 ) Other income (expenses) Interest income (expense) (191 ) 161 Loss from continuing operations (900,657 ) (388,923 ) Discontinued operations: Loss from discontinued operations - (639,057 ) Loss from discontinued operations - (639,057 ) NET LOSS (900,657 ) (1,027,980 ) OTHER COMPREHENSIVE ITEM: Foreign currency translation gain 3,594 28,831 NET COMPREHENSIVE LOSS $ (897,063 ) $ (999,149 ) BASIC AND DILUTED EARNINGS/(LOSSES) PER COMMON SHARE: Loss from continuing operations $ (0.00 ) $ (0.00 ) Lossfrom discontinued operations $ - $ (0.00 ) Loss per share $ (0.00 ) $ (0.00 ) * Basic and fully dilutedweighted average number of shares outstanding 205,440,208 195,443,459 The accompanying notes form an integral part of these unaudited consolidated financial statements. * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. 5 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the six month periods ended November 30 2007 2006 　 Net revenue $ - $ - Operating expenses: General and administrative expenses 537,069 713,081 Depreciation and amortization 5,833 4,240 Impairment of goodwill 666,471 - Total operating expenses 1,209,373 717,321 Loss from continuing operations before other income (1,209,373 ) (717,321 ) Other income Interest income 5,189 1,155 Others 34,433 Total other income 39,622 1,155 Loss from continuing operations (1,169,751 ) (716,166 ) Discontinued operations: Income/(loss) from discontinued operations 22,878 (438,555 ) NET LOSS (1,146,873 ) (1,154,721 ) OTHER COMPREHENSIVE ITEM: Foreign currency translation gain 8,920 48,787 NET COMPREHENSIVE LOSS $ (1,137,953 ) $ (1,105,934 ) BASIC AND DILUTED LOSSES PER COMMON SHARE: Loss from continuing operations $ (0.01 ) $ (0.00 ) Income (loss)from discontinued operations $ 0.00 $ 0.00 Loss per share $ (0.01 ) $ (0.00 ) * Basic and fully diluted weighted average number of shares outstanding 205,363,457 195,293,311 The accompanying notes form an integral part of these unaudited consolidated financial statements. * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. 6 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six month periods ended Nov 30 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,146,873 ) $ (1,154,721 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 5,846 4,240 Goodwill impairment 666,471 Stock options issued for service 114,884 256,466 Stock issued for services and compensations 24,999 29,874 Changes in operating assets and liabilities: Prepaid expenses and other receivables (33,849 ) 182,884 Accounts payable (11,870 ) Accrued expenses and other current liabilities 34,320 36,264 NET CASH USED IN OPERATING ACTIVITIES OF CONTINUED OPERATIONS (334,202 ) (656,863 ) NET CASH PROVIDED BY OPERATING ACTIVITIES OF DISCONTINUED OPERATIONS 438,555 NET CASH USED IN OPERATING ACTIVITIES (334,202 ) (218,308 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (7,714 ) - NET CASH PROVIDED BY INVESTING - ACTIVITIES OF DISCONTINUED OPERATIONS 293,956 - - - NET CASH PROVIDED BY INVESTING ACTIVITIES 286,242 - The accompanying notes form an integral part of these consolidated financial statements. 7 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) For the six month periods ended Nov 30 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Sales of treasury stock 47,319 189,872 Proceeds from (payments to) related parties-net (11,683 ) 12,353 NET CASH PROVIDED BY FINANCING ACTIVITIES OF CONTINUED OPERATIONS 35,636 202,225 NET CASH PROVIDED BY FINANCING ACTIVITIES OF DISCONTINUED OPERATIONS - - NET CASH PROVIDED BY FINANCIING ACTIVITIES 35,636 202,225 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALANTS (6,468 ) 26,285 NET INCREASE / (DECREASE) IN CASH AND CASH EQUIVALANTS (18,792 ) 10,202 CASH AND CASH EQUIVALENTS - BEGINNING BALANCE 20,611 123,117 CASH AND CASH EQUIVALENTS – ENDING BALANCE $ 1,819 $ 133,319 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - The accompanying notes form an integral part of these unaudited consolidated financial statements. 8 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS November 30, 2 NOTE 1GENERAL The Hartcourt Companies, Inc. ("Hartcourt" “We/Our”or the "Company"), was incorporated in Utah in 1983. Previously, we were a distributor of internationally well known brand named IT hardware products and related services in the People’s Republic of China.
